DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 11/15/2021 have been entered. Claims 1-10, 12-16, 18-19, 22-24, and 43 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-16, 18-19, 22-24, and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record, Berge, does not disclose all the limitations of claim 24, specifically measuring one or more properties of the liquid lens at the plurality of test voltages determining an operational voltage range of the liquid lens based at least in part on the one or more measured properties. Applicant notes that the focus of the corresponding image data is not disclosed by Berge as being a property that is measurable from the liquid lens itself and instead relies on an assessment of image quality. Examiner respectfully disagrees. 
Regarding applicant’s argument that Berge does not disclose measuring one or more properties of the liquid lens at the plurality of test voltages determining an operational .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 24 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Berge (US 2010/029598, of record).
Regarding claim 24, Berge discloses a method for calibrating a liquid lens system (see Fig 6; Para [0061]), the method comprising: applying a plurality of test voltages to the liquid lens (Para [0061]; plurality of test voltages are applied); measuring one or more . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6, 8, 10, 12-13, 15-16, 18-19, 22, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/029598, of record) in view of Onuki (US 2002/0176148, of record). 
Regarding claim 1, Berge discloses a method of calibrating a liquid lens (see Fig 2; Para [0061]), the method comprising: applying a plurality of applied voltages comprising a 
Berge does not disclose wherein the first and second value are indicting an amount of a charge of the liquid lens resulting from the first and second applied voltages. Berge and Onuki are related because both teach methods for using liquid lenses. 
Onuki discloses a method of using liquid lens (see Fig 48) wherein the first and second value are indicting an amount of a charge of the liquid lens resulting from the first and second applied voltages (see Fig 50; Para [0391-0394]; capacitances are produced when a first and second drive voltages are applied to lens; a charge can be derived via equation Q=CV where Q is charge, C is capacitance, V is voltage applied) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the first and second value are indicting an amount of a charge of the liquid lens resulting from the first and second applied voltages of Onuki for the purposes of improving the control capabilities of the liquid lens as to provide an improved image. 
Regarding claim 2, Berge in view of Onuki discloses the method of Claim 1 (Onuki: see Fig 48), wherein: the first value is indicative of a first capacitance between the first fluid and the first electrode in response to the first applied voltage applied to the liquid lens 
Regarding claim 3, Berge in view of Onuki discloses the method of Claim 1 (Onuki: see Fig 48), wherein: setting the one or more calibration parameters comprises setting one or more lookup table values (Onuki: see Fig 54; Para [0397, 0402]; values from a lookup table 146 are used to set up image capturing system). 
Regarding claim 4, Berge in view of Onuki discloses the method of Claim 1 (Berge: see Fig 2; Para [0061]), wherein the one or more calibration parameters comprise a gain value (Berge: see Fig 6; Para [0068-0073]; alpha values constitute gain values since alpha values amplify tilt signal inputs). 
Regarding claim 5, Berge in view of Onuki discloses the method of Claim 1 (Berge: see Fig 2; Para [0061]), further comprising: applying a third applied voltage to the liquid lens (Berge: see Fig 6; Para [0061]; a third and fourth voltages are applied to the liquid lens corresponding to calibrate Vy+ and Vy- values); and determining a third value indicative of a third position of the fluid interface in response to the third applied voltage is applied 
Regarding claim 6, Berge discloses the method of Claim 5 (Berge: see Fig 2; Para [0061]), further comprising: determining an offset value based at least in part on the first voltage, the first value, the second voltage, the second value, the third voltage, and the third value (Berge: see Fig 6; Para [0061]; offset value beta is determined from acquired values of focus signals and voltage level); and setting the one or more calibration parameters based at least in part on the offset value and the slope (Berge: see Fig 6; Para [0061]; calibration parameters are based on beta value and alpha values that are dependent on tilt). 
Regarding claim 8, Berge in view of Onuki discloses the method of Claim 5 (Onuki: see Fig 53),  further comprising determining a transition voltage value associated with a transition point by: varying the plurality of applied voltage applied to the liquid lens (Onuki: see Fig 50; Para [0391]; Voltage is varied causing capacitance to be varied as well); monitoring values indicative of the capacitance between the first fluid and the first electrode (Onuki: see Fig. 50; Para [0388]; capacitance detection occurs between electrode 125 and liquid lens); and identifying the transition voltage value where the values indicative of the capacitance transition between substantially equal values to substantially linearly changing values (Onuki: see Fig 50; Para [0388-0392]; transition occurs at Es1 from substantially equal values to substantially linear values).
Regarding claim 10, Berge in view of Onuki discloses the method of Claim 1 (Onuki: see Fig 53), wherein the additional voltage causes a substantially saturated capacitance between the first fluid and the first electrode when the additional voltage is applied to the 
Regarding claim 12, Berge discloses a method of calibrating a liquid lens (see Fig 2; Para [0061]), the method comprising: applying a plurality of applied voltages to position a fluid interface of a liquid lens at a plurality of positions (see Fig 6; Para [0061]; Voltages are applied for calibration of liquid lens changing the position of the fluid interface); determining, using a lens charge sensor, wherein the plurality of values are indicative of the plurality of positions of the fluid interface of the liquid lens (see Fig 9; Para [0084-0085]; a motion sensor of the 926 is used to provide tilt signals of the position of the fluid interface); and setting one or more calibration parameters for the liquid lens based at least in part on a mathematical relationship between the plurality of applied voltages and the plurality of values (see Fig 6; Para [0061]; calibration parameters are calculated due to mathematical relationships between the applied voltages and the tilt signals).
Berge does not disclose an amount of a charge of the liquid lens resulting from the plurality of applied voltages. Berge and Onuki are related because both teach methods for using liquid lenses. 
Onuki discloses a method of using liquid lens (see Fig 48) wherein an amount of a charge of the liquid lens resulting from the plurality of applied voltages (see Fig 50; Para [0391-
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with an amount of a charge of the liquid lens resulting from the plurality of applied voltages of Onuki for the purposes of improving the control capabilities of the liquid lens as to provide an improved image. 
Regarding claim 13, Berge in view of Onuki discloses the method of Claim 12 (Onuki: see Fig 53), wherein setting the one or more calibration parameters comprises determining values for lookup table or determining a transfer function (Onuki: see Fig 48; Para [0363]; CPU stores voltage values for lookup table during setting of calibration parameters). 
Regarding claim 15, Berge in view of Onuki discloses the method of Claim 12 (Onuki: see Fig 53) wherein the lens sensor is configured to output voltage values that are indicative of capacitance between the first fluid and the first electrode (Onuki: see Figs 49 and 50; Para [0388-0391]; LC resonance circuit 162 outputs detection values Es from which a capacitance may be obtained). 
Regarding claim 16, Berge in view of Onuki discloses the method of Claim 12 (Berge: see Fig 2; Para [0061]), comprising: determining a slope and an offset based at least in part on the plurality of applied voltages and the plurality of values (Berge: see Figs 8A and 8B; Para [0068-0073]; a tilt and offset values are calculated to determine alpha and beta values); and determining the one or more calibration parameters based at least in part 
Regarding claim 18, Berge in view of Onuki discloses the method of Claim 1 (Berge: see Fig 2; Para [0061]), wherein the liquid lens comprises a plurality of first electrodes insulated from the first fluid and the second fluid (Berge: see Figs 2 and 3A; Para [0050]; electrodes 301-304 are insulated from fluids), wherein the plurality of first electrodes are disposed at a corresponding plurality of locations in the liquid lens (Berge: see Fig 3A; plurality of electrodes disposed at plurality of locations). 
Regarding claim 19, Berge in view of Onuki discloses the method of Claim 1 (Berge: see Fig 2; Para [0061]), wherein the plurality of applied voltages are applied as direct current (DC) voltage or an alternating current (AC) root means square (RMS) voltage (Berge: Para [0054]; voltages may be oscillating RMS voltages or fixed voltages). 
Regarding claim 22, Berge in view of Onuki discloses a liquid lens system comprising a liquid lens and a controller configured to calibrate the liquid lens by performing the method of Claim 1 (Berge: see Fig 9), wherein the controller is configured to operate the liquid lens system and to calibrate the liquid lens at least once upon an initialization of the liquid lens system, upon a start-up of the liquid lens system, upon a setting change, upon a user command, or periodically (Berge: see Fig 9; Para [0082-0086]; processing unit 914 configured to operate lens and to calibrate lens upon image preview). 
Regarding claim 43, Berge discloses the method according to claim 24. Berge does not disclose wherein the one or more properties comprise a capacitive property of the liquid lens and the capacitive property is utilized at least in part to determine the operational 
Onuki discloses a method of using liquid lens (see Fig 48) wherein the one or more properties comprise a capacitive property of the liquid lens and the capacitive property is utilized at least in part to determine the operational voltage range. (see Fig 50; Para [0391-0394]; capacitances are produced when a plurality of drive voltages are applied to lens; Berge discloses determining an operational voltage range) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the one or more properties comprise a capacitive property of the liquid lens and the capacitive property is utilized at least in part to determine the operational voltage range of Onuki for the purposes of improving the control capabilities of the liquid lens as to provide an improved image. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/029598, of record) in view of Onuki (US 2002/0176148, of record) as applied to claim 1 above, and further in view of Hua (US 2011/0075257, of record). 
Regarding claim 7, Berge discloses the method of Claim 5. Berge does not disclose further comprising determining a transition voltage value associated with a transition point on a plot having a first axis that has the first applied voltage, the second applied voltage, and the applied third voltage and a second axis that has the first value, the second value, and the third value; wherein the transition point is at the intersection between a first linear plot line and a second linear plot line; wherein the first linear plot line extends through a first point representing the first applied voltage and the first value and through a second point representing the second applied voltage and the second value; and wherein 
Hua discloses a method for adjusting a liquid lens (Para [0097-0101]); further comprising determining a transition voltage value associated with a transition point on a plot (see Fig 4a; Para [0098]; plot has a transition point at V=38V) having a first axis that has the first applied voltage, the second applied voltage, and the third applied voltage and a second axis that has the first value, the second value, and the third value (see Fig 4a; a graph has a first/x axis with Voltages and a second/y axis with Diopters or focus values); wherein the transition point is at the intersection between a first linear plot line and a second linear plot line (see Fig 4a; Para [0098]; transition point is at V=38V where a first line intersects a second line which goes parallel to the x-axis); wherein the first linear plot line extends through a first point representing the first applied voltage and the first value and through a second point representing the second applied voltage and the second value (see Fig 4a; Para [0098]; a first point at V= 32V and -5D and a second point at V=49V and 11D are both on a first plot line); and wherein the second linear plot line is parallel to the first axis and extends through a third point representing the third applied voltage and the third value (see Fig 4a; Para [0098]; second plot line passes through a third point at 38V, OD). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with further comprising determining a transition voltage value associated with a transition point on a plot having a first axis that has the first applied voltage, the second applied voltage, and the applied third voltage and a second axis that has the first value, the second value, and the third value; wherein the 
Regarding claim 9, Berge in view of Onuki and Hua discloses the method of Claim 7 (Berge: see Fig 2; Para [0061]), further comprising setting a calibration parameter to associate the transition voltage value for the transition point with a resting state for the fluid interface of the liquid lens (Berge: Para [0064]; alpha calibration parameters are associated to a transitional 0 theta voltage value for the fluid lens).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/029598, of record) in view of Onuki (US 2002/0176148, of record) as applied to claim 1 above, and further in view of Yoshizawa (US 2015/0187242, of record). 
Regarding claim 23, Berge in view of Onuki discloses a liquid lens system comprising a liquid lens and a controller configured to calibrate the liquid lens by performing the method of Claim 1 (Berge: see Fig 9). Berge does not disclose wherein the controller that is configured to calibrate the liquid lens as part of a dedicated calibration system configured to calibrate liquid lenses to be used with separate controllers for operating the liquid lens systems. Berge and Yoshizawa are related because both disclose lenses calibrated by controllers. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the controller that is configured to calibrate the liquid lens as part of a dedicated calibration system configured to calibrate liquid lenses to be used with separate controllers for operating the liquid lens systems of Yoshizawa for the purpose of improving the accuracy and speed of calibration by reducing the processing load of the controller.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872